Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 7-21 are pending as of the reply and amendments filed on 10/28/21. Claim 6 has been canceled, claim 21 has been newly added. 
The 102(a)(1) rejection over Baker is withdrawn in consideration of the amendments to the claims.
Claims 1-5 and 7-21 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below to correct for a typographical error. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claim 21 accordingly:
To claim 21, line 7, after “buccal administration”, replace “of” with “or”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of a prophylactic to prevent or decrease the likelihood of sudden cardiac death associated with 
Applicant has provided evidence administration of lidocaine N-oxide (LNO) inhibits or reduces ventricular fibrillation in animal models at the same dose as lidocaine, however, LNO doesn’t have a negative impact on the PR interval or induce bradyarrhythmia, in contrast to lidocaine (Exs. 1-3 in specification), which is unexpected. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 1-5 and 7-21 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627